As filed with the Securities and Exchange Commission on February 25, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – December 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. PHOCAS REAL ESTATE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) DECEMBER 31, 2015 Performance Summary 2015 was a disappointing year for real estate investment trust (“REIT”) investors, and the Phocas Real Estate Fund (the “Fund”) underperformed its benchmark, the FTSE NAREIT All Equity REITs Index (the “Index” or the “Benchmark”), during 2015.The Fund delivered a total return of +1.28% versus +2.83% for the Benchmark. Underperforming the Index materially in the year was Lodging.The Fund’s performance from Lodging REITs was driven by disappointing revenue per available room (“RevPAR”) growth due to weaker group bookings and lower tourism given the strong U.S. dollar.Health Care REITs were impacted by concerns relating to the increased supply in senior communities, primarily assisted living facilities.Sectors in the Fund that outperformed the Index include Self Storage and Residential.Despite premium valuations, Self-Storage and Residential REITs’ outperformance continued to be driven by strong operating fundamentals and continued improvements in jobs growth, housing starts, household formation and population mobility. Market Summary A common theme during the fourth quarter and full year was investor fear regarding rising interest rates.As a result, many REITS were trading below Net Asset Value (NAV).Interest rate uncertainty lessened in December when the Fed raised rates, despite little movement in longer term interest rates.We expect low rates to endure for quite some time.In the end, the impact of rising interest rates on REITs will depend on how far and fast they rise.We remain believers that REITs are economically sensitive more than they are interest rate sensitive.With REITs trading below their NAVs, merger and acquisition volume picked up, and we expect that to continue.Additionally, we expect privatizations to gather pace as long as the discounts to NAVs persist. Contributors Extra Space Storage (EXR) and Coresite Realty (COR) were the Fund’s top performers in 2015.EXR should come as no surprise, given that the Self Storage sector was the best performing sector in 2015.EXR and their peers continued to benefit from a historically low supply pipeline, and use of size and scale to take business from smaller local operators.Coresite has also benefited from a manageable level of new supply, as well as a favorable view of demand for outsourced data center space by growing enterprise information technology (“IT”) requirements, and an increased willingness by IT departments to outsource their infrastructure. Detractors Overall, 2015 was a disappointing year for REIT investors, even with a strong fourth quarter. Underperforming the Index materially for the year were Lodging and Health Care.The performance from Lodging REITs was driven by disappointing RevPAR growth due to weaker group bookings, and lower tourism given the strong U.S. dollar.Health Care REITs were impacted by concerns relating to the increased supply in senior communities, primarily assisted living facilities. Fund Positioning With low U.S. economic growth expectations for 2016, and a 25 bps to 50 bps increase in interests rates priced into REIT share prices, the Fund is positioned towards companies that have strong internal and external growth components and are realizing strong real estate fundamentals.Additionally, with commercial real estate prices where they are, development capability is likely to take on increasing importance.Overall, the Fund generally owns companies with strong balance sheets that can increase earnings and NAV against a backdrop of higher rates, and typically grow without the need for substantial external capital. The Fund continues to be overweight in the Office sector, favoring central business district (“CBD”) over suburban exposure, and preferring companies with a niche focus, i.e., lab space or specific geographic markets.We also prefer companies with development deliveries into high demand markets.We remain biased toward the Class A Malls (over Class B/C), as we do not expect a slowdown in demand for quality retail space.Minimal new supply and omni-channel retailing are translating to solid leasing spreads, historically stable, high occupancy and steady growth.Multifamily is also favored as employment grows and the relative affordability 1 PHOCAS REAL ESTATE FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) DECEMBER 31, 2015 should continue to drive demand.The Fund is underweight in Health Care, Free Standing, Infrastructure and Timber due to relative valuations, slowing growth, growth catalysts or supply/demand fundamentals.Most Health Care and Free Standing REITs are struggling with stretched balance sheets, and current share prices are likely to dampen acquisition activity. Best Regards, Phocas Financial Corporation William Schaff, CFAJames Murray, CFA IMPORTANT RISKS AND DISCLOSURES The views expressed in this report reflect those of the Fund’s Portfolio Managers as of the date this report is first published and may not reflect their views anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date this report is first published. All current and future holdings are subject to risk and to change. To the extent this report contains forward looking statements, unforeseen circumstances may cause actual results to differ materially from the views expressed as of the date this is written. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increasing operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods from investing solely in the U.S. These risks are magnified in emerging markets. The Fund is non-diversified, meaning it may invest its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The FTSE NAREIT All Equity REITs Index is an unmanaged index of all tax qualified REITs with more than 50 percent of total assets in qualifying real estate assets other than mortgages secured by real property that also meet minimum size and liquidity criteria. One cannot invest directly in an index. 1 basis point is equal to 0.01%. 2 PHOCAS REAL ESTATE FUND PERFORMANCE CHART AND ANALYSIS(Unaudited) DECEMBER 31, 2015 The following chart reflects the change in the value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Phocas Real Estate Fund (the “Fund”) compared with the performance of the benchmark, the FTSE NAREIT All Equity REITs Index (the "NAREIT Equity Index"), since inception. The NAREIT Equity Index is an unmanaged index of all tax qualified REITs with more than 50% of total assets in qualifying real estate assets other than mortgages secured by real property that also meets minimum size and liquidity criteria. The total return of the NAREIT Equity Index includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the NAREIT Equity Index does not include expenses. The Fund is professionally managed while the NAREIT Equity Index is unmanaged and is not available for investment. Average Annual Total Returns Since Inception Periods Ended December 31, 2015 One Year Five Years 09/29/06 Phocas Real Estate Fund % % 6.52% FTSE NAREIT All Equity REITs Index % % 5.57% Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 746-2271. Shares redeemed within 90 days of purchase will be charged a 1.00% redemption fee. As stated in the Fund’s current prospectus, the annual operating expense ratio (gross) is 2.78%. However, the Fund’s Advisor has contractually agreed to waive its fee and/or reimburse expenses to limit total operating expenses to 1.50%, through April 30, 2016. The Advisor may be reimbursed by the Fund for fees waived and expenses reimbursed by the Advisor pursuant to the Expense Cap if such payment is made within three years of the fee waiver or expense reimbursement, is approved by the Board and does not cause the Net Annual Fund Operating Expenses of the Fund to exceed the Expense Cap in place at the time the fees were waived. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. The historical information shown above from September 29, 2006 through December 31, 2013, reflects, in part, the historical performance of the Phocas Real Estate Fund, a series of the Advisors Series Trust (the “Predecessor Fund”). Effective as of the close of business on July 31, 2013, the Predecessor Fund reorganized into the Fund. The Predecessor Fund had identical investment objectives and strategies to the fund and was managed by the same investment advisor. 3 PHOCAS REAL ESTATE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 Shares Security Description Value Common Stock (REITs) - 97.2% Apartments - 16.4% AvalonBay Communities, Inc. $ Camden Property Trust Equity Residential Essex Property Trust, Inc. Diversified - 9.6% CoreSite Realty Corp. NorthStar Realty Europe Corp. REIT NorthStar Realty Finance Corp. REIT QTS Realty Trust, Inc., Class A REIT Vornado Realty Trust Health Care - 7.3% Sabra Health Care REIT, Inc. Ventas, Inc. Welltower, Inc. REIT Industrial - 6.6% First Industrial Realty Trust, Inc. Rexford Industrial Realty, Inc. REIT STAG Industrial, Inc. Lodging/Resorts - 3.9% Chatham Lodging Trust Pebblebrook Hotel Trust Manufactured Homes - 2.2% Sun Communities, Inc. Mixed - 1.5% First Potomac Realty Trust Office - 21.0% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. New York REIT, Inc. SL Green Realty Corp. Regional Malls - 12.7% General Growth Properties, Inc. Simon Property Group, Inc. Self Storage - 8.9% Extra Space Storage, Inc. Shopping Centers - 7.1% Acadia Realty Trust Kite Realty Group Trust Regency Centers Corp. Total Common Stock (REITs) (Cost $7,975,578) Money Market Fund - 2.5% Dreyfus Cash Management,0.23% (a) (Cost $272,887) Total Investments - 99.7% (Cost $8,248,465)* $ Other Assets & Liabilities, Net – 0.3% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Variable rate security. Rate presented is as of December 31, 2015. *Cost for federal income tax purposes is $8,245,596 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock (REITs). The Level 2 valued displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the year ended December 31, 2015. See Notes to Financial Statements. 4 PHOCAS REAL ESTATE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2015 PORTFOLIO HOLDINGS % of Total Investments Apartments % Diversified % Health Care % Industrial % Lodging/Resorts % Manufactured Homes % Mixed % Office % Regional Malls % Self Storage % Shopping Centers % Money Market Fund % % See Notes to Financial Statements. 5 PHOCAS REAL ESTATE FUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2015 ASSETS . Total investments, at value (Cost $8,248,465) $ Receivables: Dividends From investment advisor Prepaid expenses Total Assets LIABILITIES Accrued Liabilities: Trustees’ fees and expenses 20 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 90 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements. 6 PHOCAS REAL ESTATE FUND STATEMENT OF OPERATIONS YEAR ENDED DECEMBER 31, 2015 INVESTMENT INCOME Dividend income . $ Total Investment Income Advisor EXPENSES Investment advisor fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED LOSS ) INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 7 PHOCAS REAL ESTATE FUND STATEMENT OF CHANGES IN NET ASSETS December 31, 2016 # # # For the Year Ended December 31, 2015 For the Year Ended December 31, 2014 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Net realized gain ) - Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Year End of Year (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) ) Increase in Shares (a) Undistributed net investment income $ - $ See Notes to Financial Statements. 8 PHOCAS REAL ESTATE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each year. For the Years Ended December 31, NET ASSET VALUE, Beginning of Year $ INVESTMENT OPERATIONS Net investment income (a) (a) (a) Net realized and unrealized gain (loss) ) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — Total Distributions to Shareholders ) NET ASSET VALUE, End of Year $ TOTAL RETURN % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Year (000's ommited) Ratios to Average Net Assets: Net investment income % Net expenses % Gross expenses (b) % PORTFOLIO TURNOVER RATE 30
